UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-01685 Name of Registrant: Vanguard Morgan Growth Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 R egistrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2015 – March 31, 2016 Item 1: Reports to Shareholders Semiannual Report | March 31, 2016 Vanguard Morgan ™ Growth Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 8 Fund Profile. 13 Performance Summary. 14 Financial Statements. 15 About Your Fund’s Expenses. 30 Trustees Approve Advisory Arrangements. 32 Glossary. 34 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Six Months Ended March 31, 2016 Total Returns Vanguard Morgan Growth Fund Investor Shares 4.94% Admiral™ Shares 5.00 Russell 3000 Growth Index 7.45 Multi-Cap Growth Funds Average 2.63 Multi-Cap Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance September 30, 2015, Through March 31, 2016 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Morgan Growth Fund Investor Shares $25.29 $24.45 $0.175 $1.967 Admiral Shares 78.42 75.76 0.656 6.092 1 Chairman’s Letter Dear Shareholder, For the six months ended March 31, 2016, Vanguard Morgan Growth Fund navigated the market’s sharp ups and downs to emerge with a solid return. It outpaced many peer funds but trailed the result of its benchmark index . The Morgan Growth Fund returned 4.94% for Investor Shares and 5.00% for the lower-cost Admiral Shares. That compares with the 2.63% average return of multi-capitalization growth funds and the 7.45% return of the benchmark, the Russell 3000 Growth Index. The fund lagged its benchmark in part because its holdings among consumer-related stocks didn’t keep pace with those represented in the index. But its investments in information technology shares were a bright spot. Before I further discuss the markets and your fund’s performance, I wanted to call your attention to an investment advisory change. On January 19, we announced that Kalmar Investment Advisers will no longer serve as an advisor to the Morgan Growth Fund. The portion of the fund previously managed by Kalmar has been allocated to three of the fund’s four advisors: Jennison Associates LLC, Frontier Capital Management Co., LLC, and Vanguard 2 Quantitative Equity Group. Wellington Management Company llp , which has advised the fund since its 1968 inception and is responsible for the largest share of fund assets, rounds out the roster. Stocks charted an uneven course en route to a favorable outcome The broad U.S. stock market returned about 7% over the six months. The period began and ended strongly, with fluctuations in the middle as China’s economic slowdown and falling oil and commodity prices worried investors. Stocks rallied in March as investors again seemed encouraged by news about monetary policy. The Federal Reserve indicated, after a mid-March meeting, that it would raise interest rates fewer times in 2016 than previously anticipated. And central bankers in Europe and Asia kept up stimulus measures to combat weak growth and excessively low inflation. International stocks returned about 3% after surging more than 8% in March. Stocks from emerging markets and from Market Barometer Total Returns Periods Ended March 31, 2016 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 7.75% 0.50% 11.35% Russell 2000 Index (Small-caps) 2.02 -9.76 7.20 Russell 3000 Index (Broad U.S. market) 7.30 -0.34 11.01 FTSE All-World ex US Index (International) 3.09 -8.53 0.70 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.44% 1.96% 3.78% Barclays Municipal Bond Index (Broad tax-exempt market) 3.20 3.98 5.59 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.08 0.04 CPI Consumer Price Index 0.08% 0.85% 1.28% 3 developed markets of the Pacific region outperformed European stocks, which were nearly flat. Bonds produced gains following a subpar start After posting weak results for the first three months of the fiscal half year, bonds managed solid gains in the final three. The broad U.S. taxable bond market returned 2.44%. Bonds proved attractive as the stock market fluctuated and the Fed proceeded cautiously with rate hikes. The yield of the benchmark 10-year U.S. Treasury note closed at 1.77% at the end of March, down from 2.05% six months earlier. (Bond prices and yields move in opposite directions.) Returns for money market funds and savings accounts remained limited by the Fed’s target rate of 0.25%–0.5%—still low despite rising a quarter of a percentage point in December. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 6.90%, boosted by foreign currencies’ strength against the dollar, a turnabout from the trend of recent years. Even without this currency benefit, however, their returns were solidly positive. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Morgan Growth Fund 0.40% 0.27% 1.25% The fund expense ratios shown are from the prospectus dated January 26, 2016, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2016, the fund’s annualized expense ratios were 0.39% for Investor Shares and 0.28% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2015. Peer group: Multi-Cap Growth Funds. 4 The fund fared well in tech stocks but lagged with consumer shares The Morgan Growth Fund invests in stocks of large- and mid-sized companies that, according to the fund’s advisors, are poised for faster-than-average revenue and earnings growth. The quest for rapidly expanding businesses leads the fund—and many of its growth-style investing peers—to maintain a sizable exposure to technology companies. (You can see the fund’s percentage weighting in various Vanguard’s growth translates into lower costs for you Research indicates that lower-cost investments have tended to outperform higher-cost ones. So it’s little wonder that funds with lower expense ratios—including those at Vanguard—have dominated the industry’s cash inflows in recent years. Vanguard has long been a low-cost leader, with expenses well below those of many other investment management companies. That cost difference remains a powerful advantage for Vanguard clients. Why? Because a lower expense ratio allows a fund to pass along a greater share of its returns to its investors. What’s more, as you can see in the chart below, we’ve been able to lower our costs continually as our assets under management have grown. Our steady growth has not been an explicit business objective. Rather, we focus on putting our clients’ interests first at all times, and giving them the best chance for investment success. But economies of scale—the cost efficiencies that come with our growth—have allowed us to keep lowering our fund costs, even as we invest in our people and technology. The benefit of economies of scale Note: Data are for U.S.-based Vanguard funds only. Source: Vanguard. 5 industry sectors as of the end of the period on the Fund Profile page that follows the Advisors’ Report.) In the six-month period, the fund’s performance benefited from this technology tilt. Many of the giant U.S. tech firms in fields ranging from social media to internet retailing to semiconductors notched double-digit returns. The fund also got a lift from investments in major Chinese internet companies, which aren’t included in the benchmark index. It didn’t do as well with holdings in consumer staples and consumer discretionary. (The consumer staples category includes everything from pharmacies to supermarkets to soda makers. Consumer discretionary includes hotels, restaurants, and makers of luxury goods.) It notched positive returns in the two sectors but lagged the benchmark in both cases. For more about the advisors’ strategy and the fund’s positioning during the six months, see the Advisors’ Report that follows my letter. Consider rebalancing to manage your risk Let’s say you’ve taken the time to carefully create an appropriate asset allocation for your investment portfolio. Your efforts have produced a diversified mix of stock, bond, and money market funds tailored to your goals, time horizon, and risk tolerance. But what should you do when your portfolio drifts from its original asset allocation as the financial markets rise or fall? Consider rebalancing to bring it back to the proper mix. Just one year of outsized returns can throw your allocation out of whack. Take 2013 as an example. That year, the broad stock market (as measured by the Russell 3000 Index) returned 33.55% and the broad taxable bond market (as measured by the Barclays U.S. Aggregate Bond Index) returned –2.02%. A hypothetical portfolio that tracked the broad domestic market indexes and started the year with 60% stocks and 40% bonds would have ended with a more aggressive mix of 67% stocks and 33% bonds. Rebalancing to bring your portfolio back to its original parameters would require you to shift assets away from areas that have been performing well toward those that have been falling behind. That isn’t easy or intuitive. It’s a way to minimize risk rather than maximizing returns and to stick with your investment plan through different types of markets. (You can read more about our approach in Best Practices for Portfolio Rebalancing at vanguard.com/ research.) 6 It’s not necessary to check your portfolio every day or every month, much less rebalance it that frequently. Consider monitoring it annually or semiannually and rebalancing when your allocation swings 5 percentage points or more from its target. Be aware of the tax implications of selling. When rebalancing, make any asset changes within a tax-advantaged retirement account, if possible, or direct new cash flows into the underweighted asset class. Keeping your asset allocation from drifting too far off target can help you stay on track with the investment plan you’ve crafted to meet your financial goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer April 12, 2016 7 Advisors’ Report For the fiscal half year ended March 31, 2016, Vanguard Morgan Growth Fund returned 4.94% for Investor Shares and 5.00% for the lower-cost Admiral Shares. Your fund is managed by four independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct yet complementary investment approaches. It’s not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the accompanying table. The advisors have also prepared a discussion of the investment environment that existed during the period and of how portfolio positioning reflects this assessment. (Please note that the Frontier Capital Management discussion refers to industry sectors as defined by Russell classifications rather than by the Global Industry Classification Standard used elsewhere in this report.) These comments were prepared on April 18, 2016. Wellington Management Company llp Portfolio Manager: Paul E. Marrkand, CFA, Senior Managing Director Our portion of the fund uses traditional methods of stock selection—fundamental research and analysis—to identify companies that we believe have above-average growth prospects. Our research focuses on mid- and large-capitalization companies. We seek to build a portfolio that has diversified sources of return with a balance of growth, quality, and valuation attributes. U.S. equities and other developed-market stocks around the world rose during the period; the S&P 500 Index returned 8.49% and the MSCI World Index returned 5.42%. Fixed income markets also moved up; the Barclays U.S. Aggregate Bond Index returned 2.44%. Successes Stock selection boosted the portfolio’s relative return, driven primarily by information technology, health care, and energy. Top individual contributors to this outperformance included First Solar and Microsoft (information technology), as well as Public Storage (financials). Shortfalls Sector allocation, a residual outcome of our bottom-up stock selection process, detracted from relative returns. Our modest overweight allocation to the energy sector and a frictional cash position in a strong equity environment hurt most. Security selection was weakest in consumer staples, financials, and consumer discretionary. Among the largest relative detractors were Chipotle Mexican Grill, Advance Auto Parts, and Bank of America. We eliminated our position in Chipotle prior to the end of the period. 8 Through our bottom-up process, the portfolio ended the six months most overweighted in information technology and consumer staples and most underweighted in industrials and materials. We remain optimistic about the portfolio’s favorable risk/reward profile. We continue to purchase attractively valued, capital-compounding companies with what we believe to be sustainable competitive advantages that can maintain a free-cash-flow growth rate beyond that of the market. Jennison Associates LLC Portfolio Managers: Kathleen A. McCarragher, Managing Director Blair A. Boyer, Managing Director The period was marked by investors’ risk aversion as an unsettled global market deflected focus from company fundamentals. Contributing to the volatility were decelerating economic growth in China, concerns that emerging economies might face balance sheet risks, and the negative effect of lower energy prices on the industrial sectors. Fears of slowing economic growth in the United States and the course of future Federal Reserve monetary tightening were additional factors. Successes Many information technology portfolio holdings made strong gains. Facebook rose on impressive revenue and margins, accelerating advertising revenue, and solid user growth and engagement. Alphabet (formerly Google) benefited from expanding mobile search and tighter expense control. In consumer discretionary, Amazon advanced on continued strong execution and margin expansion. And health care holding Bristol-Myers Squibb profited from the promise of its oncology active immune therapies. Shortfalls Many health care stocks faced growing concerns about drug pricing. Companies that sell innovative, high-priced drugs sold off, among them BioMarin Pharmaceutical (neurometabolic degenerative diseases) and Vertex Pharmaceuticals (cystic fibrosis). We modestly reduced holdings in the sector after having downscaled more materially in the previous period. In consumer discretionary, global athletic brand Under Armour reported strong revenue and earnings but weakened on concerns about margin contraction and consumer spending. In technology, LinkedIn’s decline reflected signs of deceleration in recent high growth rates. Security software vendor FireEye fell on worries of heightened competition. 9 We conduct rigorous research to determine company, industry, and sector fundamentals and prospects over intermediate and longer terms, projecting how markets, industries, and businesses will evolve over time. With this perspective, we build our portfolio through individual stock selection based on company fundamentals. Vanguard Quantitative Equity Group Portfolio Managers: James P. Stetler, Principal Anatoly Shtekhman, CFA Binbin Guo, Principal, Head of Equity Research and Portfolio Strategies For the six-month period, our management decision, quality, valuation and sentiment models aided the portfolio’s relative performance but our growth model was slightly negative. Our stock selections were positive in five of the ten sectors. Successes The largest contributions came from consumer discretionary and health care holdings. In consumer discretionary, overweighted positions in Michael Kors Holdings and Michaels Companies and our avoidance of Chipotle Mexican Grill added most to relative results. In health care, overweighted positions in Ionis Pharmaceuticals and Baxalta did best. Shortfalls Our overall selections in information technology and energy were negative. An underweight to Facebook and overweighted positions in Fitbit, VMware, Plains GP Holdings, and Tesoro Corporation did not perform as expected. Frontier Capital Management Co., LLC Portfolio Managers: Stephen Knightly, CFA, President Christopher J. Scarpa, Vice President Improved domestic economic activity, modest earnings growth, and stable commodity prices helped propel the Russell Mid Cap Growth Index up 4.72% Successes Our investments in utilities and energy boosted the portfolio’s relative results. In utilities, Cogent Communications returned 47%. It benefited from its focus on providing connectivity and bandwidth to move the ever-increasing flow of data over the internet. In energy, our concentration on low-cost producers in the best shale areas with strong balance sheets and favorable hedges paid dividends. Our stocks were relatively flat compared with the sharp decline for the sector holdings in the benchmark. 10 Shortfalls The three sectors that hindered performance most were health care, consumer staples, and producer durables. We remain overweighted in health care because we believe it is an area showing attractive innovation and secular growth. Unfortunately, some developmental setbacks as well as heightened scrutiny around drug pricing and mergers and acquisitions affected both the sector and our investments in Alkermes, Perrigo Company, and Mednax. In consumer staples, increased competitive pressures in the health and nutrition industry hurt companies including GNC Holdings, United Natural Foods, and Hain Celestial Group. In producer durables, continued weak energy spending and soft international demand led to challenges in our transportation stocks Spirit Airlines, American Airlines, and Wabtec Corporation. 11 Vanguard Morgan Growth Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 48 5,458 Uses traditional methods of stock selection— Company LLP fundamental research and analysis—to identify companies that it believes have above-average growth prospects. Research focuses on mid- and large-cap companies, evaluating and ranking each stock on a consistent set of growth, quality, and valuation criteria. We seek to build a portfolio with diversified sources of return with a balance of growth, quality, and valuation attributes. Jennison Associates LLC 22 2,456 Uses a research-driven, fundamental investment approach that relies on in-depth company knowledge gleaned through meetings with management, customers, and suppliers. Vanguard Quantitative Equity 15 1,724 Employs a quantitative fundamental management Group approach, using models that assess valuation, growth prospects, management decisions, market sentiment, and earnings and balance-sheet quality of companies as compared with their peers. Frontier Capital Management Co., 14 1,604 Uses a research-driven, fundamental investment LLC approach that seeks companies with above-average growth prospects, reasonable valuations, and competitive advantages. Cash Investments 1 132 These short-term reserves are invested by Vanguard in equity index products to simulate investments in stocks. Each advisor also may maintain a modest cash position. 12 Morgan Growth Fund Fund Profile As of March 31, 2016 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VMRGX VMRAX Expense Ratio 1 0.40% 0.27% 30-Day SEC Yield 0.77% 0.92% Portfolio Characteristics Russell DJ 3000 U.S. Total Growth Market Fund Index FA Index Number of Stocks 307 1,816 3,900 Median Market Cap $63.9B $63.9B $52.5B Price/Earnings Ratio 25.3x 23.8x 21.8x Price/Book Ratio 4.9x 5.4x 2.7x Return on Equity 22.1% 23.3% 17.5% Earnings Growth Rate 12.9% 12.4% 8.0% Dividend Yield 1.2% 1.6% 2.1% Foreign Holdings 3.0% 0.0% 0.0% Turnover Rate (Annualized) 59% — — Short-Term Reserves 3.0% — — Sector Diversification (% of equity exposure) DJ U.S. Russell Total 3000 Market Growth FA Fund Index Index Consumer Discretionary 22.3% 21.1% 13.6% Consumer Staples 8.6 11.2 9.2 Energy 0.9 0.5 6.1 Financials 5.2 5.8 17.4 Health Care 16.0 16.1 13.7 Industrials 7.9 11.3 10.7 Information Technology 35.3 28.0 20.1 Materials 1.2 3.6 3.2 Telecommunication Services 2.1 2.3 2.5 Utilities 0.5 0.1 3.5 Volatility Measures Russell DJ 3000 U.S. Total Growth Market Index FA Index R-Squared 0.98 0.93 Beta 1.02 1.03 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Apple Inc. Technology Hardware, Storage & Peripherals 4.8% Alphabet Inc. Internet Software & Services 4.6 Facebook Inc. Internet Software & Services 2.9 Amazon.com Inc. Internet Retail 2.5 Microsoft Corp. Systems Software 2.1 Visa Inc. Data Processing & Outsourced Services 1.9 Bristol-Myers Squibb Co. Pharmaceuticals 1.6 Home Depot Inc. Home Improvement Retail 1.6 Verizon Communications Integrated Inc. Telecommunication Services 1.4 PepsiCo Inc. Soft Drinks 1.4 Top Ten 24.8% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 26, 2016, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2016, the annualized expense ratios were 0.39% for Investor Shares and 0.28% for Admiral Shares. 13 Morgan Growth Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2005, Through March 31, 2016 Note: For 2016, performance data reflect the six months ended March 31, 2016. Average Annual Total Returns: Periods Ended March 31, 2016 Inception One Five Ten Date Year Years Years Investor Shares 12/31/1968 0.19% 10.63% 6.91% Admiral Shares 5/14/2001 0.32 10.78 7.07 See Financial Highlights for dividend and capital gains information. 14 Morgan Growth Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2016 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (97.6%) 1 Consumer Discretionary (21.6%) * Amazon.com Inc. 482,828 286,626 Home Depot Inc. 1,331,602 177,676 Comcast Corp. Class A 2,227,390 136,049 McDonald’s Corp. 922,673 115,962 * Priceline Group Inc. 76,622 98,763 NIKE Inc. Class B 1,585,474 97,459 Lowe’s Cos. Inc. 1,226,374 92,898 * Netflix Inc. 854,472 87,353 Ross Stores Inc. 1,438,698 83,301 * O’Reilly Automotive Inc. 293,362 80,281 Starbucks Corp. 1,329,267 79,357 Walt Disney Co. 769,261 76,395 TJX Cos. Inc. 873,674 68,452 Advance Auto Parts Inc. 387,032 62,057 Industria de Diseno Textil SA ADR 3,605,864 60,795 Marriott International Inc. Class A 829,906 59,073 Dollar General Corp. 653,597 55,948 * Under Armour Inc. Class A 634,326 53,810 Scripps Networks Interactive Inc. Class A 727,392 47,644 *,^ Tesla Motors Inc. 182,301 41,887 Omnicom Group Inc. 474,592 39,500 * Dollar Tree Inc. 430,332 35,485 Wyndham Worldwide Corp. 440,051 33,633 Aramark 985,615 32,644 * Discovery Communications Inc. Class A 1,077,999 30,863 L Brands Inc. 312,948 27,480 Dunkin’ Brands Group Inc. 578,865 27,305 Royal Caribbean Cruises Ltd. 323,848 26,604 Brunswick Corp. 524,217 25,152 Harman International Industries Inc. 281,277 25,045 Expedia Inc. 197,825 21,329 Las Vegas Sands Corp. 397,605 20,548 * LKQ Corp. 562,578 17,963 * lululemon athletica Inc. 237,703 16,095 * JD.com Inc. ADR 456,528 12,098 PulteGroup Inc. 637,749 11,932 * IMAX Corp. 357,025 11,100 Hilton Worldwide Holdings Inc. 492,518 11,091 *,^ Shake Shack Inc. Class A 293,249 10,944 Carnival Corp. 204,727 10,803 * Liberty Global plc Class A 276,300 10,638 * Michael Kors Holdings Ltd. 184,577 10,513 * Sirius XM Holdings Inc. 2,603,340 10,283 * NVR Inc. 5,620 9,736 Foot Locker Inc. 145,900 9,411 * Michaels Cos. Inc. 335,201 9,376 Goodyear Tire & Rubber Co. 283,470 9,349 * Bright Horizons Family Solutions Inc. 139,476 9,035 Carter’s Inc. 83,672 8,817 DR Horton Inc. 283,050 8,557 * MGM Resorts International 376,570 8,074 * AMC Networks Inc. Class A 95,946 6,231 Ralph Lauren Corp. Class A 61,336 5,904 * Urban Outfitters Inc. 153,517 5,080 PVH Corp. 45,853 4,542 Yum! Brands Inc. 54,588 4,468 * Liberty Global plc 96,507 3,625 * Bed Bath & Beyond Inc. 47,809 2,373 15 Morgan Growth Fund Market Value • Shares ($000) * AutoZone Inc. 2,132 1,699 Lear Corp. 14,958 1,663 Time Warner Inc. 21,103 1,531 * Discovery Communications Inc. 50,900 1,374 Tiffany & Co. 12,691 931 Time Warner Cable Inc. 3,797 777 * Liberty Media Corp. Class A 17,709 684 Consumer Staples (8.4%) PepsiCo Inc. 1,558,508 159,716 Costco Wholesale Corp. 837,285 131,939 CVS Health Corp. 1,057,219 109,665 Altria Group Inc. 1,724,597 108,063 Hershey Co. 688,749 63,427 Wal-Mart Stores Inc. 865,320 59,266 Colgate-Palmolive Co. 791,831 55,943 Estee Lauder Cos. Inc. Class A 580,314 54,729 * Monster Beverage Corp. 384,684 51,309 Mondelez International Inc. Class A 894,403 35,883 Brown-Forman Corp. Class B 191,723 18,879 Kroger Co. 380,692 14,561 Anheuser-Busch InBev SA/NV ADR 116,513 14,525 Mead Johnson Nutrition Co. 161,058 13,685 *,^ Pilgrim’s Pride Corp. 372,773 9,468 Whole Foods Market Inc. 297,059 9,242 ^ Coty Inc. Class A 321,400 8,945 * Sprouts Farmers Market Inc. 241,071 7,001 Clorox Co. 54,700 6,896 Constellation Brands Inc. Class A 44,661 6,748 Hormel Foods Corp. 145,144 6,276 Walgreens Boots Alliance Inc. 43,400 3,656 Energy (0.8%) * Concho Resources Inc. 238,578 24,106 BP plc ADR 638,845 19,280 * Carrizo Oil & Gas Inc. 417,580 12,912 Tesoro Corp. 108,929 9,369 Valero Energy Corp. 114,000 7,312 Chevron Corp. 63,457 6,054 ^ Core Laboratories NV 38,496 4,327 Plains GP Holdings LP Class A 448,800 3,900 Oceaneering International Inc. 67,488 2,243 Energen Corp. 41,589 1,522 * FMC Technologies Inc. 32,035 876 Financials (5.0%) Public Storage 260,534 71,863 Intercontinental Exchange Inc. 217,184 51,069 Aon plc 332,317 34,711 American International Group Inc. 512,137 27,681 Morgan Stanley 1,071,895 26,808 Bank of America Corp. 1,980,470 26,776 JPMorgan Chase & Co. 442,504 26,205 Nasdaq Inc. 392,234 26,036 Raymond James Financial Inc. 519,991 24,757 * Signature Bank 174,579 23,764 FactSet Research Systems Inc. 154,487 23,409 * Berkshire Hathaway Inc. Class B 148,749 21,104 * E*TRADE Financial Corp. 859,843 21,058 Goldman Sachs Group Inc. 113,284 17,783 Moody’s Corp. 141,162 13,631 Citigroup Inc. 277,981 11,606 Macerich Co. 131,748 10,440 Marsh & McLennan Cos. Inc. 169,199 10,286 Ameriprise Financial Inc. 109,390 10,284 MSCI Inc. Class A 136,400 10,105 * Ally Financial Inc. 532,700 9,972 Communications Sales & Leasing Inc. 426,709 9,494 McGraw Hill Financial Inc. 84,762 8,390 ^ WisdomTree Investments Inc. 712,230 8,141 AvalonBay Communities Inc. 41,900 7,969 Citizens Financial Group Inc. 358,470 7,510 Host Hotels & Resorts Inc. 369,585 6,172 Regency Centers Corp. 80,095 5,995 Voya Financial Inc. 118,711 3,534 * Realogy Holdings Corp. 90,400 3,264 Brixmor Property Group Inc. 112,310 2,877 Simon Property Group Inc. 12,203 2,534 Extra Space Storage Inc. 25,780 2,409 American Express Co. 11,738 721 Equinix Inc. 2,080 688 16 Morgan Growth Fund Market Value • Shares ($000) Health Care (15.4%) Bristol-Myers Squibb Co. 2,799,360 178,823 Amgen Inc. 815,123 122,211 Gilead Sciences Inc. 1,319,714 121,229 * Celgene Corp. 922,063 92,289 * Allergan plc 319,923 85,749 CR Bard Inc. 389,437 78,927 * BioMarin Pharmaceutical Inc. 795,544 65,616 Cardinal Health Inc. 757,759 62,098 Johnson & Johnson 529,842 57,329 Aetna Inc. 461,647 51,866 * Alexion Pharmaceuticals Inc. 352,117 49,022 Becton Dickinson and Co. 303,476 46,074 * Biogen Inc. 176,941 46,061 Eli Lilly & Co. 606,364 43,664 Shire plc ADR 241,405 41,498 Medtronic plc 546,743 41,006 * Illumina Inc. 243,306 39,442 Merck & Co. Inc. 684,081 36,195 * Vertex Pharmaceuticals Inc. 405,035 32,196 Novo Nordisk A/S ADR 579,146 31,384 Perrigo Co. plc 201,585 25,789 Cooper Cos. Inc. 163,160 25,122 STERIS plc 344,129 24,450 * PAREXEL International Corp. 365,599 22,934 Anthem Inc. 153,259 21,301 AbbVie Inc. 368,824 21,067 Zimmer Biomet Holdings Inc. 179,468 19,137 AstraZeneca plc ADR 676,488 19,050 * Hologic Inc. 552,101 19,047 Universal Health Services Inc. Class B 134,985 16,835 * Express Scripts Holding Co. 244,630 16,804 * Varian Medical Systems Inc. 185,099 14,812 * HCA Holdings Inc. 173,201 13,518 * Medivation Inc. 287,484 13,219 McKesson Corp. 83,056 13,061 Humana Inc. 68,962 12,617 UnitedHealth Group Inc. 97,436 12,560 AmerisourceBergen Corp. Class A 130,287 11,276 * Mettler-Toledo International Inc. 30,900 10,653 Baxter International Inc. 255,983 10,516 * Incyte Corp. 137,375 9,956 * Quintiles Transnational Holdings Inc. 150,065 9,769 * United Therapeutics Corp. 86,221 9,608 * Cerner Corp. 176,949 9,371 * Centene Corp. 144,200 8,878 Teleflex Inc. 51,613 8,104 * DexCom Inc. 103,648 7,039 * Alkermes plc 185,457 6,341 Cigna Corp. 31,795 4,364 * Regeneron Pharmaceuticals Inc. 10,087 3,636 Zoetis Inc. 76,572 3,394 * Charles River Laboratories International Inc. 42,000 3,189 Abbott Laboratories 58,969 2,467 Agilent Technologies Inc. 46,931 1,870 Thermo Fisher Scientific Inc. 6,500 920 Industrials (7.6%) Boeing Co. 648,619 82,336 Honeywell International Inc. 556,460 62,351 * TransDigm Group Inc. 250,444 55,183 Danaher Corp. 566,065 53,697 * IHS Inc. Class A 411,483 51,090 * Verisk Analytics Inc. Class A 591,576 47,279 Equifax Inc. 392,506 44,859 Nielsen Holdings plc 790,940 41,651 Cintas Corp. 435,286 39,093 * HD Supply Holdings Inc. 1,153,357 38,141 American Airlines Group Inc. 796,773 32,676 * United Continental Holdings Inc. 464,828 27,825 Rockwell Automation Inc. 239,800 27,277 JB Hunt Transport Services Inc. 307,018 25,863 Waste Connections Inc. 365,527 23,609 Roper Technologies Inc. 123,248 22,526 Wabtec Corp. 242,953 19,264 * Kirby Corp. 279,999 16,881 KAR Auction Services Inc. 398,529 15,200 Southwest Airlines Co. 300,974 13,484 Masco Corp. 359,420 11,304 Alaska Air Group Inc. 135,090 11,080 Delta Air Lines Inc. 210,140 10,230 * United Rentals Inc. 163,553 10,171 * JetBlue Airways Corp. 473,100 9,992 Huntington Ingalls Industries Inc. 72,300 9,901 17 Morgan Growth Fund Market Value • Shares ($000) * Spirit AeroSystems Holdings Inc. Class A 210,880 9,565 B/E Aerospace Inc. 205,724 9,488 Owens Corning 195,713 9,253 PACCAR Inc. 111,249 6,084 Trinity Industries Inc. 280,600 5,138 Acuity Brands Inc. 23,259 5,074 United Parcel Service Inc. Class B 35,029 3,694 Union Pacific Corp. 44,100 3,508 AO Smith Corp. 35,578 2,715 Lockheed Martin Corp. 11,190 2,479 3M Co. 14,509 2,418 Textron Inc. 37,907 1,382 Illinois Tool Works Inc. 12,644 1,295 Allison Transmission Holdings Inc. 43,000 1,160 Information Technology (34.2%) Apple Inc. 5,021,507 547,294 * Alphabet Inc. Class C 533,208 397,213 * Facebook Inc. Class A 2,910,193 332,053 Microsoft Corp. 4,287,610 236,805 Visa Inc. Class A 2,898,000 221,639 Oracle Corp. 3,561,783 145,712 * Alphabet Inc. Class A 158,809 121,155 * salesforce.com inc 1,596,289 117,854 * Vantiv Inc. Class A 1,880,669 101,330 *,^ Check Point Software Technologies Ltd. 905,199 79,178 * Red Hat Inc. 990,371 73,793 MasterCard Inc. Class A 711,496 67,236 * Fiserv Inc. 601,625 61,715 Global Payments Inc. 931,643 60,836 * Alibaba Group Holding Ltd. ADR 763,973 60,377 * Electronic Arts Inc. 898,499 59,400 * Adobe Systems Inc. 608,592 57,086 Jack Henry & Associates Inc. 666,932 56,402 Paychex Inc. 1,007,995 54,442 Linear Technology Corp. 1,215,078 54,144 Tencent Holdings Ltd. 2,582,973 52,807 * Workday Inc. Class A 674,263 51,810 * Alliance Data Systems Corp. 222,639 48,981 * PayPal Holdings Inc. 1,242,184 47,948 Maxim Integrated Products Inc. 1,185,049 43,586 * First Solar Inc. 624,101 42,732 Intuit Inc. 352,037 36,615 Cisco Systems Inc. 1,217,557 34,664 * Euronet Worldwide Inc. 467,260 34,629 Amdocs Ltd. 565,944 34,194 Activision Blizzard Inc. 965,534 32,674 * Palo Alto Networks Inc. 192,939 31,476 * Cadence Design Systems Inc. 1,266,674 29,868 Texas Instruments Inc. 502,088 28,830 CDK Global Inc. 600,136 27,936 QUALCOMM Inc. 541,809 27,708 * Splunk Inc. 472,897 23,139 Accenture plc Class A 191,600 22,111 * F5 Networks Inc. 186,019 19,690 * Qorvo Inc. 382,251 19,269 Fair Isaac Corp. 180,874 19,189 Lam Research Corp. 229,947 18,994 Broadcom Ltd. 121,180 18,722 * Gartner Inc. 205,554 18,366 * eBay Inc. 706,044 16,846 * Fortinet Inc. 540,610 16,559 Analog Devices Inc. 259,693 15,371 Amphenol Corp. Class A 256,709 14,843 * Baidu Inc. ADR 70,814 13,517 Sabre Corp. 403,409 11,667 * Citrix Systems Inc. 144,700 11,370 Broadridge Financial Solutions Inc. 179,036 10,619 * Genpact Ltd. 381,402 10,370 * Teradata Corp. 382,300 10,032 *,^ VMware Inc. Class A 191,449 10,015 CDW Corp. 231,741 9,617 *,^ Fitbit Inc. Class A 622,032 9,424 * First Data Corp. Class A 723,719 9,365 Total System Services Inc. 192,391 9,154 *,^ Mobileye NV 229,731 8,567 Motorola Solutions Inc. 112,594 8,523 * NXP Semiconductors NV 103,251 8,371 * Rackspace Hosting Inc. 252,135 5,444 * Cirrus Logic Inc. 120,726 4,396 Materials (1.1%) Sherwin-Williams Co. 277,924 79,117 Eagle Materials Inc. 158,123 11,086 Sealed Air Corp. 228,192 10,955 * Crown Holdings Inc. 200,700 9,953 Packaging Corp. of America 101,391 6,124 * Axalta Coating Systems Ltd. 192,398 5,618 Air Products & Chemicals Inc. 19,388 2,793 NewMarket Corp. 2,100 832 18 Morgan Growth Fund Market Value • Shares ($000) Other (1.0%) 2 Vanguard Growth ETF 1,044,900 111,230 Telecommunication Services (2.0%) Verizon Communications Inc. 2,955,291 159,822 * SBA Communications Corp. Class A 470,638 47,144 Cogent Communications Holdings Inc. 444,967 17,367 * T-Mobile US Inc. 172,415 6,604 *,^ Sprint Corp. 216,109 752 Utilities (0.5%) NextEra Energy Inc. 463,454 54,845 * Calpine Corp. 52,100 790 Total Common Stocks (Cost $8,328,113) Temporary Cash Investments (3.9%) 1 Money Market Fund (1.4%) Vanguard Market Liquidity Fund, 0.495% 159,123,579 159,124 Face Amount ($000) Repurchase Agreement (2.3%) Bank of America Securities, LLC 0.300%, 4/1/16 (Dated 3/31/16, Repurchase Value $259,502,000, collateralized by Federal Home Loan Mortgage Corp. 2.478%–4.500%, 11/1/34–4/1/46, Federal National Mortgage Assn. 2.378%–3.132%, 2/1/41–2/1/46, and Government National Mortgage Assn. 4.000%, 1/20/46, with a value of $264,690,000) 259,500 259,500 Face Market Amount Value • ($000) ($000) U.S. Government and Agency Obligations (0.2%) 5 Federal Home Loan Bank Discount Notes, 0.245%, 4/20/16 5,000 4,999 5 Federal Home Loan Bank Discount Notes, 0.290%–0.294%, 4/29/16 2,000 2,000 Federal Home Loan Bank Discount Notes, 0.567%–0.572%, 7/6/16 8,000 7,992 7 Freddie Mac Discount Notes, 0.220%, 4/15/16 6,000 5,999 United States Treasury Bill, 0.370%–0.386%, 5/26/16 700 700 6 United States Treasury Note/Bond, 0.375%, 5/31/16 1,000 1,000 United States Treasury Note/Bond, 3.250%, 5/31/16 1,000 1,005 Total Temporary Cash Investments (Cost $442,314) Total Investments (101.5%) (Cost $8,770,427) Amount ($000) Other Assets and Liabilities (-1.5%) Other Assets Investment in Vanguard 963 Receivables for Investment Securities Sold 102,520 Receivables for Accrued Income 6,117 Receivables for Capital Shares Issued 26,691 Other Assets 175 Total Other Assets 136,466 Liabilities Payables for Investment Securities Purchased (171,513) Collateral for Securities on Loan (70,439) Payable for Capital Shares Redeemed (35,257) Payables to Investment Advisor (4,269) Payables to Vanguard (20,742) Other Liabilities (169) Total Liabilities (302,389) Net Assets (100%) 11,373,509 19 Morgan Growth Fund At March 31, 2016, net assets consisted of: Amount ($000) Paid-in Capital 8,351,602 Undistributed Net Investment Income 4,342 Accumulated Net Realized Gains 248,034 Unrealized Appreciation (Depreciation) Investment Securities 2,769,005 Futures Contracts 526 Net Assets 11,373,509 Investor Shares—Net Assets Applicable to 168,416,548 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 4,118,258 Net Asset Value Per Share— Investor Shares $24.45 Admiral Shares—Net Assets Applicable to 95,765,492 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 7,255,251 Net Asset Value Per Share— Admiral Shares $75.76 • See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $
